Case 1:17-cr-00477-PAE Document 68 Filed 06/20/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA > 17 Cr. 477 (PAE)
“Vie
PROTECTIVE ORDER
JASON NISSEN,
Defendant.
Se Sete as Sen ee eee eee bee ee ees eee ee ee att oe He ee xX

WHEREAS, this Court entered a Protective Order dated September 13, 2017 (the
“Protective Order”) providing for the protection of confidential documents provided to defendant

Jason Nissen.

WHEREAS, the Protective Order provides that this Court may authorize the disclosure
of documents to third parties,

WHEREAS, defendant Jason Nissen seeks authorization pursuant to the Protective
Order to provide the documents listed in Exhibit A attached hereto (the “Documents”) to third
parties in a civil action in New York Supreme Court, Bronx County, Index No. 23427/2018 (the

“Civil Action”).

WHEREAS, the Documents do not include confidential documents provided by persons
that are not parties to this action.

WHEREAS, the Documents exchanged in the Civil Action will be subject to a
confidentiality stipulation and order and will not be publicly disclosed.

IT IS HEREBY agreed, by and between the United States of America, Geoffrey
Berman, United States Attorney, by Douglas Zolkind, Assistant United States Attorncy, on the
one hand; and defendant Jason Nissen, by his attorney, Michael F. Bachner, Esq., on the other

that:

1. Defendant Jason Nissen is hereby authorized to disclose the Documents to parties to the
Civil Action provided that such documents shall not be publicly disclosed.

2. No party to the Civil Action may disclose any of the Documents produced to it to any
other person, except to persons retained by either party specifically to assist in the Civil
Action, including any paralegal, consultant or other form of adininistrative or expert
assistance.

655868. 1
Case 1:17-cr-00477-PAE Document 68 Filed 06/20/19 Page 2 of 2

3. Prior to their receipt of the Documents, counsel to the parties to the Civil Action shall
execute an agreement, in a form substantially similar to Exhibit B attached hereto, to
comply with and be bound by the terms of this Order as well as the Protective Order.

4, Upon receipt of the Documents, the parties to the Civil Action shall ensure that the
Documents are maintained in a safe and secure manner.

5. Within sixty (60) days after the final termination of the Civil Action by settlement or .
exhaustion of all appeals, all parties that have received the Documents shall return the
Documents to defendant Jason Nissen or shall destroy the Documents, In the event that
any party chooses to destroy the Documents, such party shall certify in writing within

sixty (60) days of the final termination of the Civil Action that it has undertaken its best
efforts to destroy the Documents, and that the Documents have been destroyed to the best

of its knowledge.

Dated: New York, New York

50 ORDERED:

June 2. 2019

655868v.1

 

Geoffrey Berman |
United States Attorney
Southern District of New York

By: __. if :
” cape not

Douglas Zolkin y

  
     

Attornéy for Defendant Jason Nissen

Prot Er

HON. PAUL A, ENGELMAYE
United States District Judge
Southern District of New York

 
